Citation Nr: 1340678	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  01-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis, L4-L5, disc herniation, and L3 radiculopathy (back disability), currently evaluated as 40 percent disabling.

2.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling from October 18, 2004 to June 27, 2005, and as 20 percent disabling thereafter.

3.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 10 percent disabling from October 18, 2004 to June 27, 2005, and as 20 percent disabling thereafter.

4. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 6, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to July 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April 2000 and September 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied increased ratings for a back disability, and sarcoidosis with pulmonary fibrosis and hilar adenopathy.  

In April 2004, the Veteran testified during a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

In September 2004, the Board remanded the Veteran's case for further development.

In a February 2006 rating decision, the Appeals Management Center (AMC) separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective from October 18, 2004.  In a May 2006 rating decision, the RO assigned 20 percent ratings for the right and left lower extremity radiculopathy, and granted a TDIU, all effective June 28, 2005.

In September 2008, the Board again remanded the Veteran's case for further development.  In an August 2010 decision, the Board denied a compensable rating for the Veteran's sarcoidosis with pulmonary fibrosis and hilar adenopathy prior to November 19, 2004 and granted a 60 percent rating thereafter.  Also in August 2010, the Board remanded the Veteran's claims for increased ratings for his back and bilateral lower extremity radiculopathy disabilities to the RO for further development.

A January 2013 rating decision granted an effective date of November 1, 2004 for TDIU.  The RO also granted special monthly compensation at the housebound rate based upon total disability with additional service-connected disabilities ratable as 60 percent or more from October 18 to November 1, 2004 and from November 3, 2004 to March 1, 2005.

The issue of entitlement to TDIU prior to November 1, 2004, is on appeal as part of the claim for increased ratings for the back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran was in receipt of a temporary 100 percent rating from July 6 to October 31, 2004 for coronary artery disease.


FINDINGS OF FACT

1.  From January 3, 2000 to September 25, 2003, the Veteran's service-connected back disability was manifested by pronounced intervertebral disc syndrome (IVDS) with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk and with little intermittent relief.

2.  On and after September 26, 2003, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire spine or thoracolumbar spine.

3.  Since September 26, 2003, the Veteran's right lower extremity radiculopathy has been manifested by absent ankle reflexes or diminished deep tendon reflexes and sensory symptoms essentially commensurate with moderately severe incomplete paralysis of the sciatic nerve. 

4.  Since September 26, 2003, the Veteran's left lower extremity radiculopathy is manifested by absent ankle reflexes or diminished deep tendon reflexes and sensory symptoms essentially commensurate with moderately severe incomplete paralysis of the sciatic nerve. 

5.  Prior to July 6, 2004, service connection was in effect for traumatic arthritis of L4-L5 with evidence of disc herniation, now evaluated as 60 percent disabling prior to September 26, 2003 and as 40 percent disabling thereafter; left and right lower extremity radiculopathy, now each evaluated as 40 percent disabling from September 26, 2003; hypertension and chronic sinusitis, each evaluated as 10 percent disabling; and sarcoidosis with pulmonary fibrosis and hilar adenopathy, left inguinal hernia, left elbow scar, and erectile dysfunction, each evaluated as noncompensable.  His combined disability evaluation was 70 percent prior to September 26, 2003 and 90 percent thereafter (with consideration of the bilateral factor at 38 C.F.R. § 4.26 (2013)).  

6.  Prior to July 6, 2004, the weight of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment consistent with his occupational experience.


CONCLUSIONS OF LAW

1.  From January 3, 2000 to September 25, 2003, the criteria for a 60 percent rating for traumatic arthritis, L4-L5, disc herniation, and L3 radiculopathy, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective September 23, 2002.

2.  From September 26, 2003, the schedular criteria for a rating in excess of 40 percent for traumatic arthritis, L5-L5, disc herniation, and L3 radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5235-5243 (2013). 

3.  From September 26, 2003, the schedular criteria for an initial 40 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Code 8599-8520 (2013).

4.  From September 26, 2003, the schedular criteria for an initial 40 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Code 8599-8520.

5.  Prior to November 1, 2004, the criteria for entitlement to a total rating based upon individual unemployability due to service-connected disabilities were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In May 2001, October 2004, August 2005, May 2006, October 2008, and July 2009 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 supplemental statement of the case (SSOC), the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

To the extent that VCAA notice did not precede the initial adverse determination, this deficiency has been corrected, as complete notice was later issued, followed by a readjudication of the claims, most recently in May 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has obtained all available records, including service treatment records, VA and non-VA medical records, and records considered by the Social Security Administration (SSA) in its 2005 award of disability benefits to the Veteran, effective from October 2004.  

Further, in March 2000, May 2001, and November 2003, the Veteran underwent VA examinations and the examination reports are of record.  

The September 2004 remand was to afford the Veteran VA orthopedic and neurologic examinations and ask him to identify treatment for his low back disability since May 2003.  The Veteran was scheduled for VA examinations in November 2004 and September 2005 and VA and private treatment records were obtained.  

The September 2008 remand was to provide the Veteran with a requisite duty to assist letter, obtain records considered by the SSA, and schedule him for a VA neurologic examination.  There was substantial compliance with the Board's remand as the Veteran was sent a VCAA letter in October 2008 and records considered by the SSA were obtained.  He was afforded a VA neurologic examination in August 2009.

There was substantial compliance with the Board's August 2010 remand that directed that the Veteran be afforded a new VA neurologic examination to determine if he had a chronic bladder or bowel disability, or other neurologic manifestations, due to his service-connected back disability.  The Veteran underwent VA examination in November 2010 and, in February and March 2013, VA examiners provided Addendum opinions.  VA treatment records, dated to April 2013, were also obtained (and added to the Veteran's Virtual VA electronic folder).

The November 2010 VA examination report, with the February and March 2013 VA Addenda, are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  They make up for the inadequacies of the August 2009 VA examination.  There is no evidence of a change in the disability since that examination.

As to his TDIU claim, the Board recognizes that the Veteran was not afforded a VA examination to determine the combined effect of all his service-connected disabilities prior to July 6, 2004.  However, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No. 2012-7164, slip op. at 8 (Fed. Cir. Oct. 29, 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

A. Increased Rating for Back and Lower Extremity Disabilities

      Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected back and lower extremity disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id. 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IVDS were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

VA's General Counsel has held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations." Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The amended rating criteria are more favorable to the Veteran, and in this case actually provide a route to higher ratings.  Accordingly, the Board will review the disability rating under the old criteria throughout the appeal and consider the new criteria as of their effective dates.  

The RO evaluated the Veteran's claim under the old regulations, effective prior to September 26, 2003, in making its rating decision dated in April 2000, and in the May 2001 statement of the case, and October 2001and February and October 2002 supplemental statements of the case (SSOCs), and under the new regulations in the January 2004 and subsequent SSOCs.  The Veteran was afforded an opportunity to comment on the RO's actions.  Accordingly, there is no prejudice to the Veteran in the Board's proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5010 evaluates traumatic arthritis and Diagnostic Code 5293 evaluated IVDS.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective prior to September 26, 2003, a 40 percent evaluation was warranted where severe limitation of motion was shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), effective prior to September 26, 2003.  This was the highest schedular evaluation available for limitation of motion of the lumbar spine, although limitation of motion was considered in evaluating the severity of IVDS under Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). 

Under the oldest applicable provisions of Diagnostic Code 5293, a 40 percent rating was in order when disability due to IVDS was severe, characterized by recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective prior to September 23, 2002.  

A maximum schedular rating of 60 percent was awarded when disability from IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Id.

Prior to September 26, 2003, under Diagnostic Code 5295, a 40 percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of motion on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), effective prior to September 26, 2003. 

Under the revised regulations for Diagnostic Code 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  

A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to Diagnostic Code 5293 include the renumbering of the diagnostic code to 5243.  Under Diagnostic Code 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The current regulations under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.  (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  
Complete paralysis of the sciatic nerve, rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Ratings of 10 percent, 20 percent, and 40 percent, are assignable for incomplete paralysis that is mild, moderate, or moderately severe, in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Analysis

1. Back Disability

Prior to September 26, 2003

The Board is of the opinion that a 60 percent rating is in order under the old criteria for Diagnostic Code 5293, effective prior to September 26, 2003, as there is evidence of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective prior to September 26, 2003.  

Specifically, the VA and private medical evidence shows that spasms were noted by Dr. V.S., the neurologist, in February 2000, who reported the Veteran's complaints of a dull pins and needles feeling.  Spasms were also noted by a VA examiner in May 2001.

In September 2001, Dr. V.S. stated that the Veteran was "miserable" and his back symtoms had worsened as evidenced by the changed MRI findings.  

The Board notes that, as discussed above, the rating criteria effective September 23, 2002, provide that intervertebral disc disease is rated either based on the criteria set forth in Diagnostic Code 5243 (formerly Diagnostic Code 5293), or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

The VA and non-VA medical records dated during this period show that the Veteran's intervertebral disc disease continued to be productive of bilateral sciatic neuropathy and no more than slight limitation of motion of the lumbar spine.  In February 2003, Dr. V.S. reported the Veteran's left calf atrophy and that sensory examination was positive for pinprick in a stocking glove distribution.  Due to worsening symtoms he underwent surgery in May 2003.  Then, in June 2003, Dr. V.S. reported good range of motion and a good post-operative course.

Here, the Veteran's low back disability warrants a 60 percent evaluation under former Diagnostic Code 5293, and it would not be more beneficial to him to have his low back disability separately rated under the revised criteria by assigning independent evaluations for his orthopedic and neurologic manifestations. 

Prior to September 23, 2002, the Veteran was noted on one occasion to have forward flexion to 85 degrees and on another to have normal motion.  With no additional limitation due functional factors noted.  At most this represents slight limitation of motion of the lumbar spine, hence the condition would have warranted nom more than a 10 percent rating under former Diagnostic Code 5292.  Even considering his low back pain and functional impairment, the preponderance of the evidence is against a finding that the disability is productive of moderate limitation of motion during his period.  Similarly, under former Diagnostic Code 5295, because the condition was not manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, prior to September 26, 2003, the preponderance of the evidence is against entitlement to a separate evaluation in excess of 10 percent for orthopedic manifestations. 

Regarding the neurologic manifestations, the lay and medical evidence consistently showed that the Veteran's intervertebral disc disease was productive of bilateral lower extremity sciatic radiculopathy, the evidence would have supported separate 20 percent evaluations for moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  

Examinations by Dr. VS in February 2000, showed normal strength and reflexes and he assessed only mild to moderate radiculopathy on the left.  A VA examination in March 2000 showed normal strength, intact but partially diminished reflexes in the knees and ankles and absent reflexes in the ankles.  His symptoms gradually increased over the period prior to September 26, 2003, but his strength was never less than 4/5, and he retained patellar reflexes.  By February 2003, Dr. VS noted positive straight leg raising at 45 degrees and atrophy in the left calf (with the right calf measuring 42cm. versus 40cm. on the left), and that the Veteran complained of pain in the lower extremities when walking even short distances.  

The report of atrophy could have been an indicator of severe incomplete paralysis, but the muscle strength and remaining reflexes weigh against a finding of severe disability and the two centimeter difference between the right and left calf hardly seems to indicate marked atrophy.

38 C.F.R. § 4.26 provides that, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  The bilateral factor is applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities, including the bilateral factor, is treated as one disability for the purpose of arranging in order of severity and for all further combinations.  

Here, applying the bilateral factor to the Veteran's sciatic neuropathy results not in two single 20 percent ratings but in one 36 percent rating because 20 percent combined with 20 percent, as per 38 C.F.R. § 4.25, yields a 36 percent rating, 10 percent of which is 3.6 percent that, when added to the 36 percent rating equals 39.6 percent, and is rounded up to 40 percent. 

If a moderately severe rating was provided during the latter period for the left sciatica.  That rating would combine with the 20 percent rating for the right, the bilateral factor, and the 10 percent rating for the limitation of motion would not yield a rating higher than 60 percent.  38 C.F.R. §§ 4.25, 4.26.

The application of 38 C.F.R. § 4.25 then results in an overall 46 percent rating under the new criteria when the 10 percent rating for limitation of motion of the lumbar spine is then added.  This is less than the single 60 percent evaluation.  Thus, rating the Veteran's low back disability under the former criteria is beneficial to him for the period prior to September 26, 2003.

These findings further support a 60 percent rating under Diagnostic Code 5293, as in effect prior to September 26, 2003.  This is the highest rating available under the former regulations. 

The Board has also considered whether a higher rating is available under any of the revised criteria.  Prior to September 26, 2003, there is no indication in either the medical evidence or in statements written by the Veteran that he suffered from incapacitating episodes having a total duration of at least six weeks per year, but the maximum rating on this basis would not have been in excess of the 60 percent awarded.  VA recognized the Veteran's incapacity following his May 2003 lumbar spine surgery in its award of a temporary total disability rating from May 13 to July 31, 2003 under 38 C.F.R. § 4.30 (2013).  Thus, a higher evaluation under Diagnostic Code 5243 is not warranted.

From September 26, 2003-Orthopedic Manifestations

Under the current regulations, effective September 26, 2003, a rating in excess of 40 percent under the General Rating Formula would require unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no evidence of ankylosis, let alone unfavorable ankylosis.  VA and private examiners have found that the Veteran has significant remaining motion in the lumbar spine.  The Veteran has not reported ankylosis. 

At the April 2013 VA examination the Veteran did have back motion on the examination prior to repetitive testing.  Additionally, functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45.  As there is no evidence of ankylosis at any point throughout the appeal period, the preponderance of the credible evidence of record is against a higher rating on that basis under the current rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

The Veteran's back disability may also be rated based on incapacitating episodes.  During his 2004 hearing, his representative stated that the Veteran had over 50 incapacitating episodes in the past year.  However, there is no medical evidence to corroborate such episodes, other than Dr. G.B.N.'s February 2006 statement, to the effect that the Veteran called him on "many, many" occasions because of incapacitating episodes for which there was no physician documentation.  The doctor advised the Veteran to stay in bed, drink plenty of fluids, and seek medical treatment when the episode eased.  

The Board notes that the rating schedule requires that IVDS be rated under the General Formula for Diseases and Injuries of the Spine or incapacitating episodes, whichever is higher when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Even assuming, arguendo, that there was medical evidence of incapacitating episodes such as to warrant a 60 percent rating, the Board has determined that it would be more beneficial to the Veteran to assign three separate 40 percent ratings (for orthopedic residuals - and for left and right lower extremity radiculopathy, discussed infra).

Applying the bilateral factor to the Veteran's radiculopathy results not in two single 40 percent ratings but in one 64 percent rating because 40 percent combined with 40 percent, as per 38 C.F.R. § 4.25, yields a 64 percent rating, 10 percent of which is 6.4 percent that, when added to the 64 percent rating equals 70.4 percent, and is rounded to 70 percent. 

The application of 38 C.F.R. § 4.25 then results in an overall 82 percent rating under the new criteria when the 40 percent rating for orthopedic disability of the lumbar spine is then added.  This is more than the single 60 percent evaluation available if the evidence showed six weeks of incapacitating episodes per year.  Thus, rating the Veteran's low back disability under the General Formula for Diseases and Injuries of the Spine is beneficial to him.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the orthopedic manifestations of the Veteran's service-connected back disability are contemplated in the currently assigned 40 percent rating.  While the April 2013 VA examiner reported a 10 degree loss of forward flexion (from 40 to 30 degrees) after repetitive testing, and functional loss, due to pain on movement, instability of station, and disturbance of locomotion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 40 percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 4.45; DeLuca; Mitchell. 

Since September 26, 2003-Neurologic Manifestations 

The neurologic manifestations of the back disability consist of the bilateral radiculopathy discussed in greater detail below.  Service connection for erectile dysfunction as due to service-connected hypertension was granted by the RO in a May 2005 rating decision and has not been medically linked to the back disability.

While the Veteran reported urgency of urination and urgency of defecation, the August 2009 VA examiner reported that the Veteran's bilateral L5 radiculopathy was not the cause of, nor was it related to, his sensation of urgency for bowel and bladder function and there was no bladder impairment that can be related to the Veteran's lumbar spinal surgery.  

Moreover, in February 2013, a VA genitourinary examiner noted that the Veteran reported what sounded like a history of urge urinary incontinence that occurred for ten to fifteen years, that predated his 2003 lumbar spine surgery.  This physician found that the Veteran likely suffered from urinary and bowel urgency, but there was no objective evidence that the condition was a consequence of his service-connected lumbar spine as he reported that it predated that surgery.  

In February 2013, the November 2010 VA said he agreed with the August 2009 VA examiner that there was no bladder impairment that could be related to the Veteran's lumbar spine surgery.  Thus, there is no objective neurological abnormality due to service-connected back disability that warrants a separate compensable evaluation. 

In sum

Resolving all reasonable doubt in the Veteran's favor, from January 3, 2000 to September 25, 2003, a 60 percent rating is warranted for his back disability under the old rating criteria, effective prior to September 26, 2003.  38 U.S.C.A. § 5107(b); Gilbert.

On and after September 26, 2003, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's back disability under the rating criteria effective September 26, 2003.  Moreover, as the preponderance of the probative medical and other evidence of record is against a rating in excess of 40 percent for back disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

2. Radiculopathy of the Right and Left Lower Extremities

The February 2006 rating decision granted service connection for radiculopathy of the left and right lower extremities and assigned initial 10 percent disability ratings, effective October 18, 2004.  The May 2006 rating decision assigned 20 percent ratings, effective June 28, 2005.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013). 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013). 

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720. 

Complete paralysis of the sciatic nerve, rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Ratings of 10 percent, 20 percent, and 40 percent, are assignable for incomplete paralysis that is mild, moderate, or moderately severe, in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Since September 26, 2003, the Veteran's bilateral lower extremity radiculopathy appears to have fluctuated during this period from absent or diminished reflexes with radiating pain to essentially no neurologic disability.

The record indicates that the Veteran had diminished or absent reflexes on evaluations during most of the appeal period.  See November 2003 VA examination report, February 2004 treatment record from Dr. G.B.N., November 2004 and August 2009 VA examination reports, November 2005 treatment record from Dr. V.S., and April 2013 VA examination reports.  Hence it is appropriate to provide a rating that contemplates those manifestations.  These manifestations are organic.  38 C.F.R. § 4.123.

Although the Veteran has generally denied tingling, aside from in February 2003, he described numbness and radiating pain as constant, severe, sharp, stabbing, aching, and spreading out over the leg and limiting his ability to ambulate.  He also reported unsteadiness and occasional falls secondary to his back problem for which he used a cane to ambulate.  See September 2005, August 2009, and April 2013 VA examination reports. 

The Board notes that the April 2013 VA examiner reported that there was right incomplete paralysis of the sciatic nerve of moderate severity and left incomplete paralysis of mild severity.  This is consistent with previous assessments.

However, given the diminished or absent reflexes, it cannot be said that the Veteran's left and right lower extremity neurologic manifestations are wholly sensory or just mild or moderate.  Cf 38 C.F.R. §§ 4.123, 4.124.  As such, the disabilities would warrant a rating in excess of mild incomplete paralysis, neuralgia or neuritis.  Given the diminished reflexes, the Veteran's credible reports, and the results of diagnostic testing, a rating based on moderately severe paralysis of the sciatic nerve of the lower extremities is warranted.  Accordingly, initial 40 percent ratings for the left and right lower extremity radiculopathy are granted from September 26, 2003, but no earlier. 

A higher rating would require marked muscular atrophy and severe incomplete paralysis.  While there have been reports of atrophy, there have been no reports of marked atrophy.  Notably, in February 2003, Dr. V.S. reported atrophy of the left calf measuring 40 cm. versus 42 on the right, which as discussed earlier, does not suggest marked atrophy.   The April 2013 VA examiner reported atrophy in the Veteran's right calf that was 35 cm. as opposed to his normal left calf that was 32. cm.  These measurements do not appear to be markedly different so as to warrant a finding of marked atrophy.  Muscle strength was diminished (3/5) or nearly normal (4/5).  Hence, severe incomplete paralysis of either lower extremity has not been shown at any time during the appeal period.

Accordingly, the Veteran is entitled to initial 40 percent ratings for left and right lower extremity radiculopathy under Diagnostic Code 8599-8520 since September 26, 2003.  The benefit of the doubt has been resolved in the Veteran's favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular Ratings and TDIU

The Board has also considered whether the Veteran's back and lower extremity radiculopathy disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected back and lower extremity radiculopathy disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

With respect to whether there is evidence of marked interference with employment, the Boards notes that the Veteran has indicated that his service-connected back disability has caused him to be unemployed.  In November 2004, the Veteran's supervisor reported that the Veteran used up his sick leave, that might suggest marked interference with employment, but the Veteran has not submitted any evidence of such interference, e.g., pay stubs, sick leave slips, etc.

Moreover, while VA examiners and treating physicians have indicated that the service-connected back disorder limits the type of work the Veteran can do, the Board concludes that the evidence does not support a finding that he is restricted from all types of work.  The Veteran's ratings of 60 percent for back disability, prior to September 26, 2003 and 40 percent thereafter, and 40 percent for radiculopathy of each lower extremity, granted herein, already contemplate a significant degree of industrial impairment. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The manifestations of the Veteran's disabilities include lumbar pain and stiffness, and lower extremity pain, numbness, and sensory loss.  The rating schedule contemplates these symptoms.  Diagnostic Codes 5243, 8520.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. at 447.  The RO considered the extent to which the Veteran's back and bilateral lower extremity disabilities affected his ability to work in its award of a TDIU from November 1, 2004.  The matter of entitlement to a TDIU prior to July 6, 2004 is addressed infra.

Finally, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his most recent claim for service connection radiculopathy of the lower extremities have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

B. TDIU Prior to November 1, 2004

A TDIU may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the service-connected disabilities render the veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent non-service-connected disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19.  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013). 

In order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

In July 2005, the RO received the Veteran's formal application for a TDIU (VA Form 21-8940).  He reported that his disability affected full time employment on September 1, 2004, that he last worked full time on October 29, 2004, and that he became too disabled to work on November 3, 2004.  The Veteran indicated that he worked as a warehouse worker for the South Carolina Department of Corrections from October 1999 to February 2005.  He stated that he also worked as a deli worker from 1999 to 2004.

The Veteran reported having four years of high school education.  He added that he was unable to work due to his service connected back disability, coronary artery disease, hypertension, and chronic sinusitis and sarcoidosis.  In addition, the Veteran noted his unsuccessful May 2003 back surgery that caused radiating pain that worsened after standing, bending, twisting, and sitting.  His leg pain increased with walking and standing and he had numbness and muscle spasm pain that necessitated his using a cane at times.  The Veteran stated that his legs were weak and he lost 63 days from work due to illness in 2003.  He remarked that his chronic sinusitis caused constant infection, with facial pain, headache, breathing difficulty and neck pain.

From July 6 to October 31, 2004, the Veteran was in receipt of a 100 percent rating for coronary artery disease.  The Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Prior to November 1, 2004, service connection was in effect for traumatic arthritis of L4-L5 with evidence of disc herniation,; hypertension and chronic sinusitis; and sarcoidosis with pulmonary fibrosis and hilar adenopathy, left inguinal hernia, left elbow scar, and erectile dysfunction, each evaluated as noncompensable.

By the Board's decision, the Veteran now meets the minimum percentage requirements for a TDIU prior to November 1, 2004, under 38 C.F.R. § 4.16(a).  His back disability is now evaluated as 60 percent disabling prior to September 26, 2003 and as 40 percent disabling thereafter; and radiculopathy of the left and right lower extremities is now evaluated as 40 percent disabling since September 26, 2003.  All the disabilities combine to be 70 percent disabling prior to September 26, 2003 and 90 percent disabling thereafter (with consideration of the bilateral factor at 38 C.F.R. § 4.26).  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable, without regard to age or non-service-connected disorders, prior to July 6, 2004; and whether the service connected disabilities other than coronary artery disease rendered him unemployable between July 6, 2004 and October 31, 2004.

The central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. at 361.

The record reflects that the Veteran has not held full time work since October 29, 2004, per his report.  As noted above, the SSA found the Veteran totally disabled due to back, muscle, and ligament disorders since October 2004.

In February 2002, Dr. G.B.B., the Veteran's physician, expressed concern regarding the ramifications of the Veteran's impending reassignment as a corrections officer due to potential job responsibilities that would place him at risk for back injury.  The physician encouraged the Veteran not to accept the assignment.  However, at no time did the doctor state that the Veteran was unable to work due to the back disability.

In May 2003, the Veteran underwent back surgery and VA recognized his inability to work by granting a temporary total rating based on the need for convalescence from May 13 to July 31, 2003, pursuant to 38 C.F.R. § 4.30.  

The November 2003 VA examiner reported that the Veteran worked as a supply manager with the Department of Corrections.  Thus, the Veteran was not unemployed at that time.  Although the Veteran complained of worsened back pain, he did not report that he was unable work nor did the examiner opine that the Veteran was unemployable due to service-connected disability.   

In August 2004, Dr. G.B.N. found that the Veteran did not meet the criteria for sedentary activity due to multiple chronic orthopedic and cardiac problems, including low back disability and restless leg syndrome.  Then, in April 2007, Dr. G.B.N. stated that the Veteran had not worked since March 2003 due to signs and symtoms of IVDS.  

Dr. G.B.N.'s report that the Veteran had not worked since March 2003 is contrary to the Veteran's reports that he remained employed until October 2004, and is of little probative value.  

The record otherwise reflects that the Veteran was gainfully employed prior to October 2004.  There is no indication that his employment was marginal.  A TDIU would not be warranted during the period from July 6, 2004 to October 31, 2004, because the evidence shows that he was in receipt of a 100 percent rating for coronary artery disease, and to the extent he was not employed in October 2004, this was attributed to the combination of heart disease and back disability.  Cf. Bradley.

Accordingly, the preponderance of the evidence is against the grant of TDIU prior to November 1, 2004.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

From January 3, 2000 to September 25, 2003, a rating 60 percent rating for traumatic arthritis, L4-L5, disc herniation, and L3 radiculopathy, is granted.

From September 26, 2003, a rating in excess of 40 percent for traumatic arthritis, L4-L5, disc herniation, and L3 radiculopathy is denied.

From September 26, 2003, an initial disability rating of 40 percent for radiculopathy of the right lower extremity is granted.

From September 26, 2003, an initial disability rating of 40 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to November 1, 2004, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


